Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT TO SETTLEMENT AGREEMENT

This THIRD AMENDMENT TO SETTLEMENT AGREEMENT, dated as of September 23, 2016
(this “Amendment”), is made and entered into by and among: (i) LINN Energy, LLC
(the “Company”) and LINN Energy Finance Corp. (together with the Company, the
“Issuers”); (ii) all of the Company’s material domestic subsidiaries as of
November 20, 2015, listed on the signature page attached hereto (collectively,
the “Guarantors”); (iii) Delaware Trust Company, as (A) successor trustee to
U.S. Bank National Association, as trustee (the “Trustee”) under that certain
indenture dated as of November 20, 2015 among the Issuers, the Guarantors and
the Trustee and governing the Issuers’ 12% senior secured second lien notes due
2020 (collectively, the “Notes”) and (B) successor collateral trustee to U.S.
Bank National Association, as collateral trustee (the “Collateral Trustee”)
under that certain Collateral Trust Agreement dated as of November 20, 2015, by
and among the Company, Guarantors, Trustee, other Parity Lien Representatives
party thereto from time to time, and Collateral Trustee; and (iv) the
undersigned beneficial holders of the Notes (individually or acting through
their investment advisors or managers for the account of beneficial holders)
and, together with their respective successors and permitted assigns and any
subsequent party that becomes party hereto in accordance with the terms hereof
as a holder of claims arising in connection with the Notes (such holders, who
collectively hold at least 66 2/3% of the outstanding principal amount of the
Notes, the “Consenting Noteholders”) (each of the foregoing listed on the
signature pages attached hereto, a “Party,” and collectively, the “Parties”),
and amends that certain Settlement Agreement dated as of April 4, 2016, as
amended by (x) the First Amendment to Settlement Agreement, dated as of July 12,
2016, by and among the Issuers, the Guarantors, the Trustee, the Collateral
Trustee, and the Consenting Noteholders parties thereto from time to time (the
“First Amendment”), and (y) the Second Amendment to Settlement Agreement, dated
as of September 8, 2016, by and among the Issuers, the Guarantors, the Trustee,
the Collateral Trustee, and the Consenting Noteholders parties thereto from time
to time (the “Second Amendment”) (as amended, such Settlement Agreement, the
“Settlement Agreement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Settlement Agreement.

RECITALS

WHEREAS, Section 17 of the Settlement Agreement permits modifications and
amendments of the Settlement Agreement by written agreement executed by
(i) holders of 66 2/3% of the outstanding principal amount of the Notes (and
Additional Notes if applicable) outstanding on the date of such amendment or
modification; (ii) the Issuers; (iii) the Guarantors; (iv) the Trustee; and (v)
the Collateral Trustee;

WHEREAS, on July 12, 2016, the Parties entered into the First Amendment;

WHEREAS, on September 8, 2016, the Parties entered into the Second Amendment;

WHEREAS, pursuant to Section 17 of the Settlement Agreement, the Parties desire
to further amend the Settlement Agreement as set forth in this Amendment;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

 

Section 1. Amendment to the Settlement Agreement

Section 4.3(a) of the Settlement Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 4.3 Commitments in Connection with the Approval Motion. During the
period between the Effective Date and the termination of the Settlement
Agreement in accordance with the terms hereof, and subject to the terms and
conditions hereof:

(a) Each of the Trustee, the Collateral Trustee, and the Consenting Noteholders,
solely with respect to itself, expressly agrees to affirmatively support the
Approval Motion and will not file or support any objection to the Approval
Motion or encourage any other person or entity to, take any action, including
initiating or joining in any legal proceeding that is inconsistent with this
Settlement Agreement or delay, impede, appeal, or take any other negative
action, directly or indirectly, that could reasonably be expected to interfere
with the prosecution of the Approval Motion; provided, however, that in the
event that the Debtors do not file the Approval Motion with the Bankruptcy Court
on or before October 7, 2016 or the Alternative Settlement Agreement Order is
not entered on or before January 16, 2017, the Trustee, Collateral Trustee and
Consenting Noteholders shall retain the right to (i) assert a secured claim for
all outstanding principal, accrued interest, and expenses owed on account of the
Notes, (ii) assert related rights as secured creditors, including but not
limited to claims under section 506(a) of the Bankruptcy Code and requests for
adequate protection as may be appropriate, (iii) assert all available defenses
against any challenges to the priority, enforceability, and validity of the
Mortgages, and (iv) assert any available claims for breach of the Indenture or
the First Supplemental Indenture.”

 

Section 2. Ratification

Except as specifically provided for in this Amendment, no changes, amendments,
or other modifications have been made on or prior to the date hereof or are
being made to the terms of the Settlement Agreement or the rights and
obligations of the parties thereunder, all of which such terms are hereby
ratified and confirmed and remain in full force and effect.

 

Section 3. Effectiveness

This Amendment shall become effective and binding on the Parties on the date
counterpart signatures to this Amendment shall have been executed by (a) the
Issuers, (b) the Guarantors, (c) the Trustee, (d) the Collateral Trustee, and
(e) the Consenting Noteholders party hereto.

 

2



--------------------------------------------------------------------------------

Section 4. Headings

Titles and headings in this Amendment are inserted for convenience of reference
only and are not intended to affect the interpretation or construction of the
Amendment.

 

Section 5. Execution of Agreement

This Amendment may be executed in counterparts, and by the different Parties
hereto on separate counterparts, each of which when executed and delivered shall
constitute an original. Delivery of an executed counterpart by facsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart.

 

Section 6. Governing Law; Jurisdiction

(a) This Amendment shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of New York,
without giving effect to the conflict of laws principles thereof. Each Party
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Amendment in the Bankruptcy Court, and solely
in connection with claims arising under this Amendment: (i) irrevocably submits
to the exclusive jurisdiction and the constitutional authority of the Bankruptcy
Court; (ii) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum, does not have jurisdiction over any
Party, or lacks the constitutional authority to enter final orders in connection
with such action or proceeding; provided, however, that this Amendment and the
releases set forth herein may be submitted in any court, arbitration, and/or
other legal proceeding to enforce the terms of such releases.

(b) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Amendment or the transactions contemplated hereby (whether
based on contract, tort, or any other theory). Each Party (i) certifies that no
representative, agent, or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Parties have been induced to enter into this Amendment by, among other things,
the mutual waivers and certifications in this Section 6.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first above written.

ISSUERS:

 

LINN ENERGY, LLC LINN ENERGY FINANCE CORP. By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

GUARANTORS:

 

LINN ENERGY HOLDINGS, LLC LINN EXPLORATION & PRODUCTION MICHIGAN LLC LINN
MIDSTREAM, LLC LINN MIDWEST ENERGY LLC LINN OPERATING, INC. MID-CONTINENT I, LLC
MID-CONTINENT II, LLC MID-CONTINENT HOLDINGS I, LLC MID-CONTINENT HOLDINGS II,
LLC By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel

 

LINN EXPLORATION MIDCONTINENT, LLC By:   Mid-Continent Holdings II, LLC, its
sole member as Member/Manager By:  

/s/ Candice Wells

Name:   Candice Wells Title:   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.

 

[ISSUER] By:  

 

  Name:     Title:   [GUARANTOR] By:  

 

  Name:     Title:   [TRUSTEE] By:  

/s/ Alan R. Halpern

  Name:   Alan R. Halpern   Title:   Vice President [COLLATERAL TRUSTEE] By:  

/s/ Alan R. Halpern

  Name:   Alan R. Halpern   Title:   Vice President [NOTEHOLDER] By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.

 

Oaktree Capital Management, L.P., as Agent and Investment Manager on behalf of
the Investors listed on Exhibit A By:  

/s/ Alan Adler

  : Alan Adler Managing Director By:  

/s/ Zeljka Bosner

  : Zeljka Bosner Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.

 

FRANKLIN ADVISERS, INC., as investment manager on behalf of certain funds and
accounts By:  

/s/ Glenn Voyles

Name:   Glenn Voyles Title:   VP



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.

 

Elliott Management Corporation as investment manager on behalf of certain funds
and accounts By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.

 

J.P. MORGAN SECURITIES LLC*, with respect to only its Credit Trading Group By:  

/s/ Christopher Cestaro

Name:   Christopher Cestaro Title:   Authorized Signatory

 

* The Settlement Agreement (the “Agreement”) applies only to the Credit Trading
Group of J.P. Morgan Securities LLC (“CTG”) and the Notes Claims (“Notes”)
beneficially held by such group in the aggregate principal amount(s) set forth
below the signature of J.P. Morgan Securities LLC on behalf of, and with respect
to, CTG. Accordingly, the terms “Consenting Noteholders”, “Party”, and “Parties”
for all purposes of the Agreement mean and refer only to CTG and such business
unit’s holdings of the Notes. For the avoidance of doubt, the Agreement does not
apply to (i) credit facilities, claims, securities, notes, other obligations or
any other interests in the Issuers that may be held, acquired or sold by, or any
activities, services or businesses conducted or provided by, any other group or
business unit within, or affiliate of J.P. Morgan Securities LLC, (ii) any
credit facilities or indentures to which JPMorgan Chase & Co. or any of its
affiliates (“Morgan”) is a party in effect as of the date hereof, (iii) any new
indenture, amendment to an existing indenture, or debt or equity securities
offering involving Morgan, (iv) any direct or indirect principal activities
undertaken by any Morgan entity engaged in the venture capital, private equity
or mezzanine businesses, or portfolio companies in which they have investments,
(v) any ordinary course sales and trading activity undertaken by employees who
are not a member of CTG, (vi) any Morgan entity or business engaged in providing
private banking or investment management services, or (vii) any Notes Claims,
loans, notes, or related claims that may be beneficially owned by non-affiliated
clients of J.P. Morgan Securities LLC or any of its affiliates or for which
Morgan acts in a fiduciary capacity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.

 

CITADEL EQUITY FUND LTD. By:   Citadel Advisors LLC, its Portfolio Manager By:  

/s/ Christopher L. Ramsay

Name:   Christopher L. Ramsay Title:   Authorized Signatory

 

Address:   Citadel Equity Fund Ltd.   c/o Citadel LLC   131 South Dearborn
Street;   Chicago, IL 60603 Attn: Legal Department; E-mail address(es):   Ph:
312-395-2100; Fax: 312-267-7300 Telephone:   with a mandatory copy sent via
email to: Facsimile:   CitadelAgreementNotice@citadel.com